

117 HR 1489 IH: Civil Rights Enhancement and Law Enforcement Accountability Improvement Act of 2021
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1489IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Cohen introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo permit vicarious liability claims against an employer of a person who, under color of law, subjects another to the deprivation of rights, and for other purposes.1.Short titleThis Act may be cited as the Civil Rights Enhancement and Law Enforcement Accountability Improvement Act of 2021.2.Vicarious liabilitySection 1979 of the Revised Statutes (42 U.S.C. 1983) is amended—(1)by inserting (a) before Every; and(2)by adding at the end the following:(b)In any action brought under subsection (a), the employer of a law enforcement officer acting under color of any law described in such subsection shall be vicariously liable for the acts or omissions of the officer committed within the scope of employment in the same manner and to the same extent as a private employer is liable for the negligent acts of its employee under the laws of the State, Territory, or the District of Columbia. For purposes of this subsection, a law enforcement officer acting under color of law shall be deemed to be acting within the course and scope of employment (regardless of whether the act of the law enforcement officer was unconstitutional).(c) It shall not be a defense against any claim for vicarious liability under subsection (b) that a law enforcement officer has immunity in any action against the law enforcement officer under subsection (a). Nothing in this section shall be construed as limiting, providing, or extending any extant immunity to a law enforcement officer.(d)Nothing in this section shall be construed to preclude liability under any other theory of law for deprivations actionable under subsection (a) caused by a law enforcement officer or an employer of such law enforcement officer..